                   Case 3:19-cv-00710 Document 130-11 Filed 09/02/20 Page 1 of 10 PageID #: 3112




                                                                                              West Virginia
                                                                                             West Virginia [Context Data]

A.   Context Statistics

General Child Population (Census Bureau)

Total children under 18 years
Race/ethnicity (%)
                                                                                                           2013
                                                                                                              382,343
                                                                                                                                 2014
                                                                                                                                       380,545
                                                                                                                                                                    2015
                                                                                                                                                                      378,228       ~                2016
                                                                                                                                                                                                       374,322
                                                                                                                                                                                                                      2017
                                                                                                                                                                                                                           369,718


     Alaska Native /American Indian                                                                                   0.2                     0.2                             0.2                               0.2            0.2
     Asian                                                                                                            0.7                     0.7                             0.7                               0.7            0.7
     Black                                                                                                                                    3.6                             3.7                               3.6            3.6
     Native Hawaiian / Other Pacific Islander
     Hispanic (of any race)                                                                                           2.1                     2.2                             2.4                               2.5            2.5
     White                                                                                                           89.8                    89.5                            892    I
                                                                                                                                                                                                             89.0             88.9
     Two or more races                                                                                                3.6                     3.7                             3.9                               4.0            4.0
Child population in poverty (%)                                                                                      27.0                    24.7                            25.2                            24.0             25.9


Child Welfare Summary
                                                                                                           2013                  2014                               2015                             2016             2017
Child maltreatment victims                                                                                        4,695                     4,962                           4,857                           5,938            6,496
Foster care entry rate                                                                                                9.1                    10.1                            10.4                            12.4             13.3
Children in foster care on 9/30                                                                                   4,389                     4,555                           4,959                           5,973            6,632
Children adopted                                                                                                     877                     852                             893                                940          1,oeg   I




Caseworker Visits s

Children receiving monthly visits (%)
Numerator
                                                                                                           2013
                                                                                                                  ~
                                                                                                               45,693
                                                                                                                       95
                                                                                                                                     2014


                                                                                                                                          45,798
                                                                                                                                                 ~
                                                                                                                                                ~98
                                                                                                                                                                    2015
                                                                                                                                                                            ~95
                                                                                                                                                                        48,137
                                                                                                                                                                                   ~                 2016~
                                                                                                                                                                                                        54,011
                                                                                                                                                                                                                 95
                                                                                                                                                                                                                      2017
                                                                                                                                                                                                                               95
                                                                                                                                                                                                                            63,010




                                                                                         t
Denominator                                                                                                    48,031                     47,956                        50,571                          56,854              66,076
Children receiving visits in the home (%)                                                                              75                       72                             68                                69            67
N             t                                                                                                34,412                     32,969                        32,571                          37,037              42,464
D         I        t                                                                                           45,693                     45,798                        48,137                          54,011              63ojo    i

-'he source data for each table Is Indicated In parentheses for each section. A calendar year Is the basis for data from the Census Bureau.   Most of the other data on these pages
are from the           National Child Abuse and Neglect Data System (NCANDS) or the Adoption and Foster Care Analysis and Reporting System (AFCARS) and are based on the federal
fiscal year, October            1   through September 30.
&Data that did not meet the quality standards for Inclusion In the report are represented as DQ*. Incomplete data excluded from inclusion In the report are represented as
For additional Information on the data quality thresholds for the Child Welfare Outcomes Report, please reference the full report or the Child Welfare Outcomes data site.

&   The total child population and data on race/ethnicity represent estimates from the Census Bureau https: www.census.gov data tables. html
(https:      www.census.gov data tables. html). Child poverty data are from the Census Bureau's American Community Survey (ACS).
—   F«
fhttp:
                  / th   I



                         t
                             ityt   hl,
                                     .    f.hh.g~dt
                                           II       I   d   hild
                                                               it)p
                                                                   fhi    p
                                                                         id
                                                                              I



                                                                                  It
                                                                                       igl
                                                                                             tl
                                                                                                  .Fh   Child N lf
                                                                                                         /thiityh
                                                                                                                        D   t
                                                                                                                            kd
                                                                                                                                 k
                                                                                                                                 I
                                                                                                                                      p   dd
                                                                                                                                          hih
                                                                                                                                                 t    it   http:
                                                                                                                                                           d   th    iity
                                                                                                                                                                               t
                                                                                                                                                                                t       td
                                                                                                                                                                                             .   f.hh
                                                                                                                                                                                                 t
                                                                                                                                                                                                        .D~dt
                                                                                                                                                                                                           tg
                                                                                                                                                                                                            p     t
                                                                                                                                                                                                                      it

& A child victim is defined as a child for whom the state determined at least one maltreatment was substantiated or indicated. This includes a child who died of child abuse and
neglect. This is a change from prior years when children with dispositions of alternative response victim were Included as victims. The rate for foster care entry is per 1,000
children in the state population. Data on child maltreatment victims are from NCANDS. Data on foster care entry rate, children in foster care on 9/30, and children adopted are
from AFCARS.
D
  The reporting population subject to the caseworker visits requirements includes all children under age 18 for at least the first day of the FY (October 1) who have been in foster
care for at least one full calendar month during the FY. All states have the option of using an approved sampling procedure for the caseworker visits reporting requirement.




                                                                                                                                                                                                                                D1 37680
                    Case 3:19-cv-00710 Document 130-11 Filed 09/02/20 Page 2 of 10 PageID #: 3113




B.    Child Maltreatment Data (National Child Abuse and Neglect Data System [NCANDS])                            7



Overview Maltreatment Information
                                                                     2013                         2014                              2015                            2016                     2017
                                                            Number          Rate       Number            Rate              Number          Rate         Number             Rate     Number          Rate
Children subject of an investigated report alleging child   39,372     103.0 per      39,583        104.3 per              45,407     120.1 per         52,442        140.1 per     55,623          150.4
maltreatment                                                               1,000                        1,000                               1,000                           1,000                     per
                                                                                                                                                                                                    1,000
j-
Total child maltreatment victims                             4,695      12.3 per        4,962
                                                                                         '           13.0 per               4,857      12 8 per             5,938      15.9 per      6,498     17.6 per
                                                                             1,OOO                      1,000                               1,000                        1,000                      1,OOO

Child Fatalities                                                17       4.5 per             19                                         2.4   ...                       5.3 per         18      4.9 per
                                                                        100,000                      100,000                           100,000                         100,000                 100,000


Age of Child Victims (o/o)
                                                                              2013                       2014                        2015                           2016                     2017
 Under         1   year                                                               12.8                       14.8                         14.5                          15.3                     17.2
 1   year                                                                              7.2                                                                                   7.4
2 years                                                                                                              6.1
3 years                                                                                6.0                           6.1
4 years                                                                                6.7                           6.7                          6.3                                                 63
                                                                                                                                                                                                            l
                                                                                       7.0                                                                                                            5.7
6    years                                                                                                                                        6.0                                                 6.4
7    years                                                                             6.0                                                        5.4
I-                                                                                                                                                      j
8 years                                                                                5.4                                                        5.8                                                 5.3
9 years                                                                                4.9                           5.1                                                     5.2                      S.o
                                                                                                                                                                                                            l
 10 years                                                                              4.5                           4.5                          5.0                        4.4                      4.4
 11       years                                                                        4.5                           4.4                          3.9                        4.1                      4.2
 12 9                                                                                  3.6                           3.7                                                     4.1                      4.1

j13 y                                                                                  4.0                           4.1                                                     3.7                      3.5

I14 y                                                                                  3.8                           3.8                          3.6                        3.8                      3.3
 15 years                                                                              2.9                           3.5                          3.4                        3.2                      3.4
 16 years                                                                              2.8                           2.7                          3.3                        2.9                      3.0
 17 years                                                                              1.6                           2.0                          1.8                        1.8                      2.0
 13+ 9                                                                                 0.1                                                                                                            0.0
 Missing data                                                                          3.1                           2.9                          0.5                        0.7                      0.4
 N         3                                                                         4,695                      4,962                        4,857                         5,938                    6,496

Race/Ethnicity of Child Victims (o/o)
                                                                              2013                       2014                        2015                           2016                     2017
Alaska Native I American Indian                                                        0.0                                                        0.0                                                 0.0
Asian                                                                                                                0.1                                                     0.0
 Black                                                                                 2.4                           2.3                          2.9                        3.4
 Native Hawaiian / Other Pacific Islander                                              0.0                           0.0                          (.1
 Hispanic (of any race)                                                                                                                                                      1.2                      0.8
White                                                                                 85.5                       86.3                         89.4                          88.1                     89.7
Two or more races                                                                      5.0                                                        6.0                        6.6                      6.1
 Missing data                                                                          5.4                           4.7                          0.4
                                                                                                                                                        ~                    0.7                      o.5
                                                                                                                                                                                                            ]
 Number                                                                              4,695
                                                                                             J             ~4,962                            4,857~                        5,938                    6,4960
Maltreatment Types of Child Victims (o/o)             e

                                                                              2013           J           2014                        2015                           2016
                                                                                      27.3                       28.0                         57.4                          63.8
 Medical neglect                                                                       1.2                           0.8                          4.9                        6.0
 Neglect                                                                              54.3                       54.4                         46. 7                         43.3                     41.5
 Physical abuse                                                                       33.9                       35.0                         71.9                          79.1                     80.9
Sexual abuse                                                                           5.2                           4.8                          4.1                        4.4
                                                                                       0.0                           0.0                          0.0                        0.0                      0.0
01    1                                                                               11.3                       12.4                             0.3                                                 0.0
 N         9                                                                         4,695                      4,962                        4,857                         5,938                    6,496




                                                                                                                                                                                                       0137681
             Case 3:19-cv-00710 Document 130-11 Filed 09/02/20 Page 3 of 10 PageID #: 3114



Time to Investigation (in hours)

Mean
 Median
                                                                                  2013    ~ ~
                                                                                         41~5.9

                                                                               )95 but(120
                                                                                                        2014


                                                                                                     )24 but(48
                                                                                                               10~8.8
                                                                                                                              2015


                                                                                                                         )24 but(48
                                                                                                                                       ~
                                                                                                                                     79.3
                                                                                                                                                   2016


                                                                                                                                               )24 but(48
                                                                                                                                                          119.1
                                                                                                                                                                        2017
                                                                                                                                                                               182.4
                                                                                                                                                                        ) 24 but(48
— The unique count of child victims counts a child only once regardless of the number of times he or she was found to be a victim during the reponing year.



—   The rates for Child Protective Services responses and victims are per 1,000 children under age 18; for fatalities, the rate is per 100,000 children under age 18.

9 These percentages are calculated against the number of unique victims. A child may have been the victim of more than one type of maltreatment, or the same type of
maltreatment more than once. As a result, the total percentages both within and across maltreatment categories may exceed 100.
— Response time is defined  as the time between the report of suspected maltreatment and the first face-to-face contact with the alleged victim or with another person who can
provide information on the allegation.




                                                                                                                                                                                  D1 37682
              Case 3:19-cv-00710 Document 130-11 Filed 09/02/20 Page 4 of 10 PageID #: 3115




C.     Characteristics of Children in Foster Care (Adoption and Foster Care Analysis and Reporting System [AFCARS] Foster Care File)

Overview Foster Care Information
                          In   Foster Care on 10/1        FY                          Entered Foster Care in FY                                        Exited Foster Care in FY                                     In   Foster Care on 9/30 FY
                   2013        2014    2015     2016             2017         2013         2014        2015        2016       2017      2013                2014      2015      2016         2017         2013           2014          2015          2016         2017
                  4,438    4,244      4,466    4,815         5,518           3,467     3,825          3,950    4,625         4,923     3,517            3,513        3,458     3,467        3,808        4,389       4,555           4,959          5,973        6,632
 number
 Median             98          94      85           86           86           N/A         N/A         N/A          N/A        N/A          123             117       119        126         127              93          85            85               83        86
                                                                                                                                                                                                                                                                         I
 length of
,stay
 (months)

Age of Children in Foster Care            (29/o)

                                                                  In   Foster Care on 10/1             FY                Entered Foster Care in FY                            Exited Foster Care in FY                          In   Foster Care on 9/30 FY
                                                             2013 2014 2015 2016 2017 2013                                  2014     2015 2016 2017 2013 2014 2015 2016 2017 2013 2014 2015 2016 2017
 Ud Iy                                                         5.8       6.5         8.0        7.1     7.8    12.4         14.6     13.1            15.5     15.8      2.4      3.5        3.9         3.1        3.5         6.4     8.0     6.9         8.5     8.4

i1
     year                                                      7.3       7.4         7.5        8.2     8.2        5.6       5.0      6.3             6.7      6.3      6.6      6.4         7.7        76         77          7.1     7.3     8.1         82      80
2 years                                                        7.5       6.8         6.2        6.7     6.5        5.3       5.0      5.5             5.5      5.6                                      7,6        6.6         6.7     6.1     6.6         6.5     7.0
3 years                                                        5.9       6.1         5.6        5.7     5.8        4.8       4,7      5.4             5.9      5.4      5.7      5.4    ,
                                                                                                                                                                                            5.7         5.9        5.7         6.0     5.7     5.7         5.9     6.0
4 years                                                        5.5       5.3         5.3        5.7     6.2        4.0       4.5      4.7             5.3      5.4      S.1      S.8    I   S.O         5.1        5.7         5.1     5.1     5.5         6.1     5.8
5 years                                                        5.3       5.1         4.9        4.7     5.3        4.1       4.1      4.7             5.2      4.4      4.6      4.8    I
                                                                                                                                                                                            46      I   4.S        S.1         5.0     4.9     4.6         5.3     5.2
6 years                                                        4.6       5.1         4.7        5.2     5.3        4.3       4.4      4.2             4.6      4.9      4.5      4.8        4.1         4.3        5.0         4.9     4.7     5.0         5.2     5.0

~yy                                                            4.6       4.2         4.6        4.8     5.2        3.1       4.2      3.9             4.5      4.6      4.0      4.2        4.5         4.8        5.0         4.2     4.6     4.6         5.2     5.4
8 years                                                        4.0       4.3         4.5        4.2     4.5        3.3       3.2      3.4        I
                                                                                                                                                      3.7      4.0      3.2      3.8        3.6         3.8        4.6         4.3     4.3     4.1         4.4     4.s
                                                                                                                                                                                                                                                                         i

9 years                                                        3.9       3.8         3.8        4.5     4.1        2.6       3.5      3.6             3.2      3.7      3.9      3.2        3.2         4.0        3.8         3.6     3.7     4.5         4.0     4.3
10 years                                                       3.2       3.2         3.8        4.2     4.1        2.7       3.3      3.2             3.4      3.3      2.7      2.8        3.2         3.6        3.8         3.2     3.8     4.0         4.0     3.8
 11 years                                                      3.6       2.9         3.8        3.6     3.8        2.5       3.3      3.2             3.1      3.3      3.3      2.8        3.4                    3.S         2.8     3.8     3.5         3.8     3.7
 12 years                                                      3.9       3.9         3.6        4.0     3.9        3.7       3.5      3.5             3.7      3.7      31       25 i27                 2.9        2.9         3.9     3.5     3.9         3.9     4.0
 13 years                                                      4.0       4.5         4.7        4.4     4.3        5.1       4.9      4.9             4.1      4.3      3.6      3.9    i
                                                                                                                                                                                            3.7     ,
                                                                                                                                                                                                        3.8        3.3         4.5     4.6     4.5         4.1     4.5
 14 years                                                      5.6       5.2         5.2        5.3     4.8        7.1       6.8      6.4             5.2      5.1      5.1      4.9        4.5         4.4        4.4         5.5     5.6     5.6         4.7     4.8
 15 years                                                      7.1       7.0    (    7.0        6.7     5.6        9.3       8.2      8.5             6.7      7.0      6.8      5.8        6.6         6.1        5.1         7.3     7.2         7.1     5.8     5.9
 16 years                                                      8.1       8.6         8.4        7.1     6.9    1   1.7       9.1      8.2             7.4      7.1      8.8      9.2        8.8         7.8        7.2         9.0     8.6         7.5     7.0     6.2
 17 years                                                      9.4       9.2         7.4        6.8     6.6        7.6       6.9      6.4             5.5      5.6      9.3      9.3        9.2         7.5        7.5         9.3     7.7     6.9         6.6     6.5
 18 years                                                      0.6       0.7         0.9        1.0     1.0        0.6       0.7      0.8             0.8      0.6     10.5      9.9        9.2         9.8        9.6         1.1     09          1.0 ,1.0        0.9
 19 y                                                          0.0       0.0         0.0        (.1     0.0        0.1       0.2      (.1             (.1      (.1      0.1      0.3        (.1         0.1        (.1         (.1     0.0     (.1         0.0     (.1
29+ y                                                          0.0       (.1         0.0        0.0     0.0        0.0       (.1      &.1             (.1      0.0      0.0      (.1        (.1     i   «.1        0.0         0.0     0.0     0.0         0.0     0.0
 119    I   gdy                                                0.0       0.0         0.0        0.0     0.0        0.0       (.1      (.1             0.0      0.0      0.0      (.1        0.0         0.0        0.0         0.0     0.0     (.1         0.0     0.0

Race/Ethnicity of Children in Foster Care                        (o/U)

                                                     In   Foster Care on 10/1              FY               Entered Foster Care in FY                                Exited Foster Care in FY                             In   Foster Care on 9/30               FY
                                              2013 2014 2015                    2016 2017 2013 2014 2015 2016 2017 2013 2014 2015 2016 2017 2013 2014 2015 2016 2017
Alaska Native / American Indian                &.1         &.1         &.1       &.1        (.1        (.1         (.1      (.1       «.1             0.0     (.1       &.1      0.0         0.1         (.1        «.1          (.1         (.1          &.1      0.0
Asian                                          (.1         (.1         (.1       0.1        &.1        (.1         0.0      0.1       (.1             (.1     (.1       (.1      (.1         (.1         0.0        (.1          (.1         0.1          (.1      (.1
 Black                                         4.4         4.1         3.6       3.4        3.6        4.4         4.0      4.2       4.3             3.8     4.6       4.7      4.3         4.2         3.8        4.3          3.6         3.6          3.6      3.6
 Native Hawaiian / Other Pacific               (.1         0.0         0.0       0.0        0.0        0.0         0.0      (.1       (.1             (.1     (.1       0.0      (.1         0.0         0.0        0.0          0.0
 Islander
 Hispanic (of any race)                        1.3         1.4         1.4       1.3        1.3         1.2        1.1       1.1      1.2             1.1     1.1       1.1       1.4        1.3         1.5        1.3          1.3         1.1          1.2      1.0
White                                         85.7        86.4       87.0       87.1       86.9       87.0     86.6        86.9      86.2            88.2    86.6      86.1     86.9        86.1        86.4       86.1         86.8     87.0            87.0     88.2
Two or more races                              8.2         7.8         7.4       7.5        7.8        6.3         6.6      7.1       7.9             6.7     7.3       7.2      7.1         7.7         7.8        7.4          7.2         7.4          7.7      7.0
 Unknown                                       0.2         0.3         0.5       0.5        0.3        0.7         0.9      0.4       0.4             0.2     0.1       0.5      0.3         0.5         0.4        0.6          0.6         0.5          0.4      0.2

LMissing data                                  0.1         0.0                   0.0        0.0        0.2         0.8      0.1                               0.1       0.3                                         0.2          0.4                      0.0
                                                                       &.1                                                            &.1             &.1                        &.1         &.1         &.1                                 &.1                   &.1
                                                                                                                                             ~




                                                                                                                                                                                                                                                                      D1 37683
               Case 3:19-cv-00710 Document 130-11 Filed 09/02/20 Page 5 of 10 PageID #: 3116




D.   Characteristics of Children "Waiting for Adoption"                   (AFCARS     Foster Care File)

Children Waiting for Adoption
                                                                                      2013                  2014                  2015                 2016            2017
Total waiting children                                                                       1,381                 1,420                 1,461                2,299           2,530
Number of waiting children whose parents'ights have been                                     1,040                 1,116                 1,050                1,787           1,988
terminated
—"There is no federal definition for a child waiting to be adopted. The definition used in the tables on this page includes children and youth through age 17 who have a goal of
adoption and/or whose parents'arental rights have been terminated. It excludes children 16 years old and older whose parents'arental rights have been terminated and who
have a goal of emancipation. A state's own definition may differ from that used here.


Age of Children Waiting for Adoption (o/o)
                                                                                    2013                 2014                   2015                  2016             2017
Under     1   year                                                                         6.0                     7.3                    4.6                  9.0              8.2

lt 2                                                                                       9.7                  10.4                     12.1                 10.8             1O6
                                                                                                                                                                                      j

22                                                                                         9.3                     7.7                    8.5                  8.0              8.1
3 2                                                                                        7.8                                            7.3                  7.0              7.3
4    years                                                                                 6.6                     7.3                    6.2                  6.2              6.6
5    years                                                                                                                                                                      6.0
6    years
lt   2
8 years                                                                                                            5.8                    5.1
                                                                                                                                                                                dgj
9 years                                                                                                            5.1                    5.8                  4.8
10 years                                                                                   4.6                     4.4                    4.2                  4.6              4.8
11 years                                                                                   3.8                     4.1                    44                   4.8              4.4
                                                                                                                                                  j
12 years                                                                                   5.0                     3.9                    4.1                  4.0              4.4
13 years                                                                                   5.1                     4.4                    4.2                  3.3              43
                                                                                                                                                                                      j

14 years                                                                                   3.0                     3.9                    4.9                  3.8              3.7
15 years                                                                                   3.9                     4.2                    4.9                  4.0              4.2
16 years                                                                                   3.8                     3.9                    4.0                  3.8              3.7
17 years                                                                                   3.5                     3.2                    3.6                  2.7              2.7

13 Children older     than 17 years fall outside of the definition used to Identify waiting children and are therefore excluded from this table.


Race/Ethnicity of Children Waiting for Adoption (o/o)

Al       ggggu       IA    I    I   dl
                                                                                      2013         ~
                                                                                                 0.0
                                                                                                            2014
                                                                                                                     (.1
                                                                                                                                  2O16                 2016      ~
                                                                                                                                                                0.07
                                                                                                                                                                       2017
                                                                                                                                                                                0.0)
A*I

Black                                                                                            4.3                 3.2                   2.5                  2.3             3.1
Native Hawaiian / Other Pacific Islander                                                         0.0                 0.0                   0.0                  0.0             gg]
 Hispanic (of any race)                                                                                                                     1.4                 1.4
White                                                                                         86.5                  85.8                  88.8                 87.7            88.6
Two or more races                                                                                7.4                 9.2                                        8.2             7.0
 U                                                                                               0.5                 0.2                   0.4                                  0.1
 llg**l 3 d I                                                                                    0.1                 0.0                   0.0




                                                                                                                                                                                 D1 37684
                Case 3:19-cv-00710 Document 130-11 Filed 09/02/20 Page 6 of 10 PageID #: 3117




E.    Characteristics of Children Adopted (AFCARS Adoption File)

Children Adopted
                                                                   2013          2014           2015              2016          ~
                                                                                                                                    2017
Total children adopted                                                                  852            893               940               1~069


Age of Children Adopted (e/o)
                                                                   2013          2014           2015              2016              2017
 Ud Iy                                                                     1.1           2.7            2.7               1.9                1.2

i1
     year                                                                 11.5          12.2           17.5              14.9               13.9
2 years                                                                   12.3          13.5           10.6              14.3               12.9
3 years                                                                   11.3          10.8           10.4              10.0
4 years                                                                   10.6           9.7            9.9               7.9
                                                                           8.4           7.9            6.8               6.8
6 years                                                                    7.3                          62    [
                                                                                                                                             7.9
7 years                                                                    7.3
c
8 years                                                                    5.2
9 years                                                                    6.2           4.9            4.5
10 years                                                                                 4.1            3.8               4.0
 11   years                                                                3.1           4.0            3.9               4.7                4.2
 12 y                                                                                                                     2.7                3.8
 13 years                                                                  2.3           2.8            2.5               2.4                1.9
 14 years                                                                  2.1           2.0            2.0               1.7                1.9
 15 years                                                                  1.4           0.6            0.9               1.7                1.6
 16 years                                                                  1.0           0.9            1.3               1.5                1.4
 17 years                                                                  1.3           1.1            1.5               1.1                0.9
 18 years                                                                  0.3           0.2            0.0               0.3                0.0
 19 years                                                                  0.0           0.0            0.0               0.1                0.0
~20+    years                                                              0.0           0.2            0.1               0.1                0.0


Race/Ethnicity of Children Adopted (o/o)
                                                                   2013          2014           2015              2016              2017
Alaska Native I American Indian                                            0.0           0.0            0.0               0.1                0.0
Asian                                                                      0.0           0.0            0.0               0.0                0.0
 Bl     2                                                                  4.2           3.5            2.8               2.3                2.2
 NII        N    11   IN\I   P   N 11   2                                  0.0           0.0            0.0               0.0                o.o
                                                                                                                                                   i

Hispanic (of any race)                                                     0.3           0.7            2.0               1.5                2.2
White                                                                     85.6          86. 7                            88.2              85.5
Two or more races                                                          9.7                          9.4                                  99
 Unknown                                                                   0.1           0.5            O.2   I
                                                                                                                          0.3                0.3
 Missing data                                                              0.0           0.0            0.0               0.0                o.o
                                                                                                                                                   i




                                                                                                                                              D1 37685
             Case 3:19-cv-00710 Document 130-11 Filed 09/02/20 Page 7 of 10 PageID #: 3118




                                                                 West Virginia [Outcomes Data]

Reduce Recurrence of Child Abuse and/or Neglect (NCANDS)

Recurrence of Maltreatment Within 6 Months (%)

Children without a recurrence
                                                                          2013
                                                                                   97.7
                                                                                              2014
                                                                                                       98.4
                                                                                                                "'      ~:""                                   2017


Children with one or more recurrences                                               2.3                                   1.9                       2.0                 4.4
Number                                                                           2,264                2,512            2,353                  2,823                   3,290


Reduce the Incidence of Child Abuse and/or Neglect in Foster Care (NCANDS and AFCARS Foster Care File)

2.1 Maltreatment in Foster Care (o/o)
                                                                          2013                2014             2015                  2016                     2017
Children maltreated while in foster care                                          0.27                0.48             0.32                  0.11                      0.21
Children not maltreated while in foster care                                     99. 73              99.52            99.68                 99.89                     99. 79
N     g                                                                          7,906               8,069            8,417                 9,440                    10,441


Increase Permanency for Children           in   Foster Care (AFCARS Foster Care File)

3.1 Exits of Children From Foster Care (o/o)
                                                                                                                                      2016~                    2017
Adoption
    5                                                                                                                                          27.0                    28.0
Guardianship                                                                        7.4                 7.3                                     8.5                     9.0
Reunification                                                                      64.9                64.5              62.6                  60.5                    58.8
Other                                                                               2.6                 3.6               3.7                   3.8                     3.9
                                                                                                                                                                               /

Missing data                                                                        0.2                 0.5               0.2    ~
                                                                                                                                                0.2                     0.4
Number                                                                           3,517+               3,5"3L           3,458~                 3,467
                                                                                                                                                          J           3,808$

Exits of Children With a Diagnosed Disability (o/o)
                                                                          2013                2014              2015                  2016                     2017
Adoption                                                                           16.0                13.3              13.8                  11.1                    13.5
Guardianship                                                                        5.4                 4.8               4.0                       6.2                 5.1
Reunification                                                                      73.1                73.4              73. 7                 73.7                    fg.g
                                                                                                                                                                               i

Other                                                                               5.4                 8.4               8.3                       9.0                10.2
Ifg   tgdt                                                                          (.1                                   0.2                       0.0                 0.3
Number                                                                           1,129                1,073              943                    867                     763


Exits of Children Older than Age 12 at Entry Into Foster Care (%)
                                                                          2013                2014              2015                  2016                     2017
Ad pd                                                                               2.0                 1.2               2.0~                      2.8
G     dt     Ntp                                                                    5.4                                                                                 8.1
R     tft   tt                                                                     86.9                85.1              83.0                  81.5                    77.7
Other                                                                                                                     9.2                       9.6                11.0
Missing data                                                                        0.2                                   0.2                                           0.2
Number                                                                           1,370
                                                                                          J           1,334@           1,283                  1,191                   1,222




                                                                                                                                                                              '1




                                                                                                                                                                                   37686
             Case 3:19-cv-00710 Document 130-11 Filed 09/02/20 Page 8 of 10 PageID #: 3119




Increase Permanency for Children      in   Foster Care (Continued)

Exits to Emancipation (o/o)


Children age 12 or younger at entry
                                                                                     2013
                                                                                              22.5
                                                                                                                                  ~~
                                                                                                                               19.1
                                                                                                                                                     2015
                                                                                                                                                               7.0
                                                                                                                                                                                     2016                           2017


Children older than 12 at entry                                                                40'014
                                                                                              77.5                             80.9                           93.0                            86.4                              93.5
Missing data                                                                                   0.0                              0.0                            0.0                                0.0                            0.0
Number                                                                                                                         ~47                                                                59                             93

Exits by Race/Ethnicity   (66/o)

                                                     Alaska Native /American Indian                                                      Asian                                               Black (non-Hispanic)
                                              2013       2014           2015       2016        2017          2013              2014          2015           2016          2017       2013     2014 2015 2016 2017
Adoption                                        0.0        0.0           0.0        25.0            0.0           0.0            0.0           0.0            0.0          0.0       22.8     18.3         17.0     15.1        15.9
Guardianship                                    0.0        0.0           0.0         0.0            0.0           0.0            0.0           0.0            0.0          0.0        3.7         4.9       3.4      7.5         4.1
                                                                                             '00.0
                                                                   I




Reunification                                 100.0      100.0           0.0        75.0                     100.0             100.0         100.0          100.0          0.0       70.4     71.3         74.1     71.9        75.2
611                                             0.0        0.0           0.0         0.0            0.0           0.0            0.0           0.0            0.0          0.0        3.1         5.5       5.4      5.5         4.8
Missing data                                    0.0        0.0           0.0         0.0            0.0           0.0            0.0           0.0            0.0    I
                                                                                                                                                                           0.0        0.0         0.0       0.0      0.0         0.0
Number                                                         1              0          4           1             2                             1
                                                                                                                                                               2Q GJ 162i164 ~447                                   146         146

Exits by Race/Ethnicity   (66/o)

                                                 Native Hawaiian/Other Pac. Is                                          Hispanic (of any race)                                          White (non-Hispanic)
                                             2013      2014        2015           2016       2017         2013          2014          2015       2016          2017         2013        2014             2015      2016         2017
Adoption                                       0.0       0.0            0.0        00         00           77           154           375        311           404          24.6        24.3             25.4      27.6         27.7
Guardianship                                 50.0        0.0            0.0        0.0        0.0         12.8           7.7           4.2       13.3           5.3          7.4            7.6     .     8.0       8.8    ,
                                                                                                                                                                                                                                 9.4
Reunification                                50.0        0.0       100.0           0.0        0.0         76.9          69.2          54.2       55.6          50.9         65.1        64.2             62.7      59.7         58.7
                                                               i



Other                                          0.0       0.0            0.0        0.0        0.0          2.6           2.6           4.2           0.0           3.5       2.7            3.5           3.7       3.7          4.0
Missing data                                   0.0       0.0            0.0        0.0        0.0          0.0           5.1           0.0           0.0           0.0       0.2            0.4           0.2       0.1          0.2
N     6                                                                                        0           39            39            48            45             57     3,044       3,026            3,004     2,986        3,290

Exits by Race/Ethnicity   (o!42)

                                                         Unable to Determine                                              Two or More Races                                                       Missing Data
                                             2013       2014           2015       2016       2017          2013         2014           2015          2016       2017        2013        2014             2015      2016         2017
Adoption                                      20.0      21.1           20.0       17.6        18.8         32.7          27.7          34.8          26.7       35.6         0.0            0.0           0.0       0.0          0.0
6     61         616                           0.0       0.0            0.0       11.8        12.5          8.2     1
                                                                                                                          7.1           7.0           4.1           7.4     25.0            0.0     ,     0.0       0.0          0.0
6     111   11                                80.0      68.4           80.0       64.7        50.0         57.2          60.9          54.5          63.2       53.0        75.0       100.0            100.0     100.0        100.0
Other                                          0.0       5.3            0.0        0.0        18.8          1.9           4.3           2.9           4.9           2.0      0.0            0.0           0.0       0.0          0.0
Missing data                                   0.0       5.3            0.0        5.9         0.0          0.0           0.0           0.8           1.1           2.0      0.0            0.0           0.0       0.0          0.0
Number                                           5        19            10          17         16          257           253           244           266            298          4          10              3         1            1




                                                                                                                                                                                                                                  0137687
           Case 3:19-cv-00710 Document 130-11 Filed 09/02/20 Page 9 of 10 PageID #: 3120




Reduce Time to Reunification Without Increasing Reentry (AFCARS Foster Care File)

Time to Reunification (o/o)
                                                                           2013           2014            2015           2016             2017
CLess than 12 mos.                                                                 67.4           69.0            68 6           66   1           67.7
At least 12 mos., but less than 24 mos.                                            25.5           23. 7           24.5           27.3             25.3
At least 24 mos., but less than 36 mos.                                             4.0            3.4                            3.1              3.9
At least 36 mos., but less than 48 mos.                                             1.0                            1.3                             1.0
48 or more mos.                                                                     2.0            2.2             2.0            2.0              1.7
Missing data                                                                        0.2            0.2             0.1            0.2              0.4
9    9                                                                            2,284          2,266           2,166          2,999            2,238


Children Reentering Foster Care (o/o)
                                                                           2013           2014            2015           2016             2017
Children entering care for the first time                                          80.5           80.3            82.0           81.9             85.3
Child          t   i   g    ithi 22        .   t pi      pi   d                    11.2            99              8.8           10.0              7.3
Child          t   i   g        th    12        .   it   pi       pi   d            7.8            9.4                            7.8
Missing data                                                                        0.5            0.4             0.5            0.3              0.6
Number                                                                            3,467          3,825           3,950          4,625            4,923




                                                                                                                                                    D1 37688
                Case 3:19-cv-00710 Document 130-11 Filed 09/02/20 Page 10 of 10 PageID #: 3121




    Reduce Time in Foster Care to Adoption (AFCARS Foster Care File)

Time to Adoption (o/o)
                                                                                      ~2213                        2014                     gdt 2                        2016                             2017
CLess than 12 mos.                                                                                                                                                                   63                             6.3
    At least 12 mos., but less than 24 mos.                                                       47.5                     47.7                      51.6                           54.1                           50.3
    At least 24 mos., but less than 36 mos.                                                       33.9                     33.1                      293                            28.8                           31.1
    At least 36 mos., but less than 48 mos.                                                        9.0                      7.1                       8.4                            7.9                            9.3
    48 or more mos.                                                                                5.0                                                27                             2.9                            3.0
    Missing data                                                                                   0.0                                                                               0.0                            0.0
    N     2                                                                                        875     I                                                                         935                          1,067


Increase Placement Stability                 (AFCARS     Foster Care File)

    Number of Placements by Time in Care              (22/0)

                        In   Care Less Than 12 Months            In   Care at Least 12 months but Less             In   Care for 24 Months or Longer                  Time in Care Missing or Out of Range
                                                                              Than 24 months
                     2013     2014   2015      2016      2017    2013      2014    2015    2016       2017       2013      2014      2015    2016       2017          2013         2014           2015    2016     2017
    Children         88.2     87.4   89.4      89.3      90.9    68.1      67.6    67.5    70.1       71.4       36.3      38.5      35.7    37.1       41.5          100.0        100.0         100.0   100.0    100.0
    with 2 or
    fewer
    placements
    Children         11.8     12.6    10.6     10.7       9.1    31.9      32.4    32.5    29.9       28.6       63.7      61.5      64.3    62.9       58.5            0.0          0.0           0.0     0.0      0.0
    with 3 or
    more
    placements
    Missing           0.0      0.0    0.0       0.0       0.0     0.0       0.0     0.0     0.0           0.0     0.0       0.0       0.0      0.0          0.0         0.0          0.0           0.0     0.0      0.0
    Placement
    setting
    counts
,
    Total           4,283    4,670 14,778     5,396    5,845    2,231     2,092   2,411   2,657 12,987          1,368     1,295     1,202   1,369      1,601      I     24     1
                                                                                                                                                                                     12            26      18         8
    number
L

    Reduce Placement of Young Children in Group Homes or Institutions (AFCARS Foster Care File)

Most Recent Placement Settings of Children Who Entered Care During the Fiscal Year and Were Age 12 or Younger at the Time of
This Placement (o/o)
                                                                                          2013                      2014                     2015                             2016                         2017
    Group homes                                                                                     2.8                       3.4                       3.8                                2.1                      1.8
                                                                                                    0.8                       1.2                                                          1.3                      0.9
    Other settings                                                                                 96.1                      95.2                      95.1                            96.3                        97.0
    llg   I   ddt                                                                                   0.2                       0.2                       «.1                                0.3                      0.2
    Number                                                                                        2,006                    2,388                      2,542                           3,211                       3,418




                                                                                                                                                                                                                     D1 37689
